DETAILED ACTION
Reasons for Allowance
Claims 11-17 are allowed.
Claims 1-10 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 11: the prior art didn’t suggest or teach the claimed invention with “the antenna pads being attached to a back surface of the contact pad with a non-conductive material, the non- conductive material in contact with the antenna pads and the contact pad, and the non- conductive material providing an insulating layer between the antenna pads and the contact pads;” in combination with the other elements of the claim.  
Dependent claims 12-17 are allowed by virtue of their dependency. 
The closest prior art Ziemkus (US 2015/0294213 A1; hereinafter ‘Ziemkus’), Tan (US 2009/0200650 A1; hereinafter ‘Tan’), and Usami (US 2001/0028103 A1; hereinafter ‘Usami’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG H LE/
Examiner, Art Unit 2815